Citation Nr: 0507692	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  91-35 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant served on active duty for a total of five 
months and 26 days, from June to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1990 rating determination by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was last before the Board in March 
2004, when it was remanded to the RO for further, specified 
development.  


REMAND

A very comprehensive psychiatric examination of the appellant 
by a VA staff psychiatrist in April 2003 resulted in the 
medical opinion that the appellant does not meet the 
diagnostic criteria for PTSD, but rather suffers from alcohol 
dependence, polysubstance abuse, antisocial and borderline 
personality disorders, and a history of a depressive 
disorder, with a working diagnosis of dysthymic disorder.  

In a July 2004 addendum to that report, the VA staff 
psychiatrist indicated that it was "less than likely" that 
the appellant's mood and anxiety problems, including the 
diagnosis of dysthymic disorder, were etiologically related 
to his six months' of military service.  Since the relevant 
legal criterion is whether it is "at least as likely as 
not" that the appellant's dysthymic disorder, if present, is 
related to service, the July 2004 addendum is confusing, at 
best, and is viewed by the Board as legally inadequate to 
answer the Board's question concerning the etiology of any 
current psychiatric disability.  

Moreover, the VA psychiatric examiner also seemed to state, 
or at least to strongly imply, in the July 2004 addendum that 
the appellant's mood and anxiety problems were manifestations 
of alcohol abuse, which began prior to service, and of 
various personality disorders, leaving open the question of 
whether the appellant really has a chronic acquired 
psychiatric disability such as a dysthymic disorder at all.  
The Board believes that another remand of this appeal is 
necessary in order to answer these outstanding medical 
questions presented by this appeal.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of him for any psychiatric 
problems since his discharge from service 
or to provide the identifying information 
and any authorization necessary to enable 
the RO to obtain such evidence on his 
behalf, to include information pertaining 
to any VA psychiatric treatment or 
evaluation of the veteran.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  In any event, the RO 
should ensure that a copy of all 
pertinent VA medical records are 
associated with the claims files.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  When all indicated record development 
has been completed, the RO should return 
the claims files to the VA psychiatrist 
who examined the appellant in April 2003.  
This psychiatrist should be asked to 
provide a second addendum to his April 
2003 examination report addressing any 
pertinent new evidence received since the 
April 2003 examination and in which it is 
specified, clearly and unambiguously, 
whether or not the appellant currently 
has, in addition to manifestations of his 
alcohol abuse and various personality 
disorders, a separate and distinct 
chronic acquired psychiatric disability, 
such as a dysthymic disorder; and, if so, 
whether it is likely, unlikely, or as 
likely as not (using only those terms), 
that such a psychiatric disorder is 
etiologically related to the appellant's 
military service.  The rationale for all 
opinions expressed should also be 
provided.  

5.  If the April 2003 VA examiner is no 
longer available, the RO should schedule 
the appellant for another VA psychiatric 
examination by a psychiatrist to 
determine the nature and etiology of any 
psychiatric disorders present.  This 
examiner must review the complete claims 
files before completing the examination 
report.  Any studies, tests and 
evaluations deemed necessary should be 
performed.  A diagnosis of PTSD under the 
DSM-IV criteria should be made or ruled 
out.  If PTSD is diagnosed, the examiner 
should identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.  If the 
appellant is found to have any other 
acquired psychiatric disorder(s), the 
examiner should provide a medical opinion 
with respect to each such disorder as to 
whether it is likely, unlikely, or as 
likely as not (using only those terms), 
that the acquired psychiatric disorder is 
etiologically related to the appellant's 
military service.  The rationale for all 
opinions expressed should also be 
provided.  

6.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claim on a de 
novo basis.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




